Title: To John Adams from George Alexander Otis, 5 December 1820
From: Otis, George Alexander
To: Adams, John


				
					Dear Sir,
					Philadelphia 5th. Decem. 1820.
				
				The assurances you were so good as to grant me, in your very kind letter of August 3d., relieved my mind from all solicitude respecting the success of the Enterprise in which I am engaged. The addition of your authority to that of the Honorable Secretary of State & of Mr. Jefferson. Mr Madison, Mr. Monroe, Mr. Jay. Gov. Wolcott &c will be all-sufficient to secure the confidence of the public in the exactness and merit of Botta’s History.You were so obliging as to assure me that you would read the three volumes, if life and strength admitted, and, if you could in conscience, would furnish me with the sanction of your irrefragable authority. It cannot rejoice any one more than myself to hear that your health enables you to be present at the Convention now sitting for remodelling the Constitution of Massachusetts; and that the unanimous voice of the worthies of that State, the full representation of its wisdom, dignity, and feeling, has called you to preside over its deliberations; and permit me to add, the recapitulation of the long and ardous, and infinitely important Services which you have rendered not only to my native state, but to the whole of this magnificent System of Sovereign States, which constitute the American Nation, distended my heart with joy, and filled me with that emotion of sympathetic homage and veneration which every worthy and grateful American  must now and ever feel towards him whom I shall always consider as invested with the august and endearing title of Pater Patriæ. I have applied with all the industry that my constitution admits, and all the attention and care that my capacity affords, to forward you this second Volume of my work as early and as worthy of your approbation as possible. Stimulated continually by the reflection that it was to undergo the selecting of an intelligence most familiar with, and most worthy to hold discourse with, the philosophic minds of Cicero, and Marcus Aurelius Antoninus, minds which seem to have emanated immediately from the Divinity; I have so pushed it, that the last volume is now in press and will be published next month.If another edition should be called for, I shall probably write notes to it. I have heard it asserted that the American Plenipotentiaries signed their separate peace with Mr. Oswald, without the privity of the Count de Vergennes, and what is stranger, without that of the British Ministry. I have also heard it asserted that this was in consequence of an intrigue framed in the privy Council of King George: where the duke of Richmond gave law. His partisans being desirous to continue the war against the house of Bourbon, and considering that it would be a master stroke of policy to induce the United States to enter into a Coalition against France. This mysterious plan had been conceited, says my authority, with some Americans who were covertly the friends of Great Britain. This point of the History was agitated in a literary society which I frequent, and I was not so fully master of the facts as I should wish to be. Perhaps in your kindness you will point me to such documents, if any are before the public, as will more fully inform me.With that profound veneration / which I cannot but feel  / I remain Dear Sir, / Your faithful and obliged / humble Servant
				
					George Alexander Otis.
				
				
			